DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

 2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 8-5-2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

4.	Acknowledgement is made of the preliminary amendment(s) filed 8-5-2019.

Allowable Subject Matter

5.	Claims 1-10 are allowed.

Sawada et al (US 9163969 B2) and Hirata et al (US 20140230911 A1) teaches a flow measuring device and flow monitoring method that incorporates valve, pressure sensor and temperature sensor arrangement(s). However neither Sawada et al nor Hirata et al anticipate or render obvious a flow monitoring method that comprise a second step of opening a one of first valves and second valve to allow gas to flow, closing the one of the first valves and the second valve at the same time in a state where gas is flowing, and then measuring a pressure and temperature after the first valve and the second valve have been closed using the pressure sensor and the temperature sensor; a third step of calculating a flow rate in accordance with the pressure and temperature measured in the first step and the pressure and temperature measured in the second step.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

JP 2021144030 A  Flow rate diagnostic device, flow rate diagnosis method, and program for flow rate diagnostic device
US 10890475 B2 Diagnostic system, diagnostic method, diagnostic program, and flow rate controller


CN 108496064 B capable of measuring gas supply device, a flow meter and flow measuring method of flow
US 20200159257 A1 Fluid Control System and Flow Rate Measurement Method
WO 2020026784 A1 FLOW RATE CONTROL SYSTEM AND FLOW RATE MEASUREMENT METHOD
WO 2020004183 A1 FLOW RATE CONTROL METHOD AND FLOW RATE CONTROL DEVICE
WO 2019208417 A1 FLOW RATE CONTROL METHOD AND FLOW RATE CONTROL DEVICE
US 20190301912 A1 SUBSTRATE PROCESSING SYSTEM AND METHOD OF DETERMINING FLOW RATE OF GAS
US 20170167026 A1 GAS FLOW MONITORING METHOD AND GAS FLOW MONITORING APPARATUS
US 9163969 B2 Flow rate measurement device and flow rate measurement method for flow rate controller for gas supply device
US 20140230911 A1 PRESSURE TYPE FLOW CONTROL SYSTEM WITH FLOW MONITORING, AND METHOD FOR DETECTING ANOMALY IN FLUID SUPPLY SYSTEM AND HANDLING METHOD AT ABNORMAL MONITORING FLOW RATE USING THE SAME

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174. The examiner can normally be reached Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE J ALLEN/Primary Examiner, Art Unit 2856